Title: To George Washington from Tobias Lear, 21 March 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] March 21st 1796
          
          Desireous, on every account, to have the business relative to the Arsenal on this River closed, it was my intention to have set off tomorrow morning for Philadelphia, in order to ensure its completion on the first day of April, as that is the day fixed for the public to take possession of the premises; but last evening my dear Fanny was violently attacked by ⟨a pleuretic⟩ complaint, which appears to have increased today, and this morning Maria was laid up with the same disorder. The Physician assures me that there are no alarming symptoms in Fanny’s case; but I shall be distressed ’till it is removed; Should it happily be so in the course of this week, I shall pursue my plan of going to Philada where I have also some business of my own to transact. I shall therefore defer answering your respected favor of the 13th instant, so particularly as I should otherwise do. At present I shall only express the heartfelt satisfaction which I experienced in your approbation of my proceedings relative to the business up the River, and assure you that I shall never cease to value that as the highest reward I can receive for any thing I may do.
          I beg to be presented to Mrs Washington in terms of the highest respect & that you will beleive me to be ever your respectful, affectionate & devoted friend
          
            Tobias Lear.
          
        